DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The view number "FIG. 1" is used at page 10, line 24, and page 15, lines 5, 8, 11, and 12 of the substitute specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s), if entered, will overcome the rejection(s) of claim(s) 12, 15, 21, 24, and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

After Final Consideration Pilot 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because an interview could not be conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Amendment
Applicants have proposed amending claim 11 from "wherein the at least one interlayer encompasses a porous material having a thermoplastically bonded fiber web" to "wherein the at claim 25 from "wherein the at least one interlayer, encompasses a porous material having thermoplastically bonded directed fibers" to "wherein at least one interlayer, encompasses a porous material having a porous arrangement of thermoplastically bonded directed fibers." These limitations change the scope of independent claims 11 and 25. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed amending claim 11 from "wherein the at least one interlayer encompasses a porous material having a thermoplastically bonded fiber web" to "wherein the at least one interlayer encompasses a porous LWRT material having a thermoplastically bonded porous fiber web." Claim 11 recites the limitation "LWRT,” which stands for low weight reinforced thermoplastic. The term "low" is a relative term, which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Applicants have proposed adding new claim 27. No finally rejected claims have been canceled. Therefore, the proposed amendments present additional claims without canceling a corresponding number of finally rejected claims.

The declaration under 37 CFR 1.132 filed 07 January 2022 is insufficient to overcome the rejection of claim(s) 11–26 based upon Kawaguchi (US 2013/0130087 A1) as set forth in the last Office action because the declaration is not commensurate in scope with the claims.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The declaration alleges a LWRT material is that the fibers of a LWRT material are locally bonded by a thermoplastic matrix. The claims do not recite the fibers of a LWRT material are locally bonded by a thermoplastic matrix. DE 2016223030 A1 does not describe that all LWRT material are locally bonded by a thermoplastic matrix. DE 2016223030 A1 states "[LWRT materials] usually have a more or less porous core layer … the at least one outer side of which is directly or indirectly connected to a cover layer. The core layer is usually formed from a tangle of fibers that is locally bound by a thermoplastic matrix." Emphasis added. Inherency, however, may not be established by probabilities or possibilities. "The mere fact that a certain thing may result from a given set of circumstances is not sufficient." In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). See MPEP § 2163.07(a). Therefore, the declaration is not commensurate in scope with the claims

Response to Arguments
Applicant's arguments filed 07 January 2022 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725